 MOVIELAB VIDEO, INC77Movielab Video, Inc. and National Association ofBroadcast Employees and Technicians, AFL-CIO, Petitioner. Case 2-RC-1969318 September 1984DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held 1 March 1984 and the Regional Di-rector's report recommending disposition of themThe election was conducted pursuant to a Stipulat-ed Election Agreement The tally of ballots showsnine for and eight against the Petitioner, with nochallenged ballotsThe Board has reviewed the record in light ofthe exceptions and brief, has adopted the RegionalDirector's findings and recommendation, as modi-' In adopting the Regional Director s recommendation that the Employer s objection be overruled we find, contrary to the Regional Director, that the Petitioner s allegedly objectionable promise to waive initiation fees is not ambiguous By including the parenthetical phrase (all ofyou) in the statement in question, and by sending the letter to all employees and not just those who had evidenced support for the UnionThe Petitioner made it clear that initiation fees were waived for all employees in the unit, not just those who join before the election The Pelltioner s statement thus meets the requirements established by the Supremetied,' and finds that a certification of representativeshould be issued 2CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lots have been cast for National Association ofBroadcast Employees and Technicians, AFL-CIOand that it is the exclusive collective-bargainingrepresentative of the employees in the followingappropriate unitAll full-time and regular part-time editors, as-sistant editors, dubbers, maintenance engineers,colorists, assistant colorists, and shipping andreceiving clerks employed by Movielab Video,Inc at its video tape post production facilitylocated at 619 West 54th St, New York, NewYork, excluding all office clerical employees,librarians, schedulers, receptionists, custodian!-porters, guards, all other employees, and su-pervisors as defined in the ActCourt in Savcor Mfg Co, 414 U S 270 (1973) That the waiver was opento all unit employees both before and after the election is reinforced bythe further statement in the letter that By joining NABET as a result ofthis election you will get in for free2 Although the Regional Director recommended that the Employer sobjection be overruled, he inadvertently recommended the Issuance of acertification of results of election rather than a certification of representative272 NLRB No 11